

116 HR 8703 IH: Federal Skills Act
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8703IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Mr. Budd introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the Director of the Office of Personnel Management to revise job classification and qualification standards for positions within the competitive service regarding educational requirements for such positions, and for other purposes.1.Short titleThis Act may be cited as the Federal Skills Act. 2.Revision of job classification and qualification standards(a)In generalThe Director of the Office of Personnel Management, in consultation with the Director of the Office of Management and Budget, the Assistant to the President for Domestic Policy, and the heads of agencies, shall review and revise all job classification and qualification standards for positions within the competitive service, as necessary and consistent with the requirements of this section. Any change to job classification and qualification standards shall be made available to the public not later than 120 days after the date of enactment of this Act and go into effect not later than 180 days after such date of enactment.(b)Educational requirementAn agency may prescribe a minimum educational requirement for employment in the Federal competitive service only when a minimum educational qualification is legally required to perform the duties of the position in the State or locality where those duties are to be performed.(c)Consideration of educationUnless an agency is determining a candidate’s satisfaction of a legally required minimum educational requirement, an agency may consider education in determining a candidate’s satisfaction of some other minimum qualification only if the candidate’s education directly reflects the competencies necessary to satisfy that qualification and perform the duties of the position.(d)Position listingPosition descriptions and job postings published by agencies for positions within the competitive service should be based on the specific skills and competencies required to perform those jobs.3.Improving the use of assessments in the Federal hiring process(a)In generalThe Director of the Office of Personnel Management shall work with the heads of all agencies to ensure that, not later than 180 days after the date of enactment of this Act, for positions within the competitive service, agencies assess candidates in a manner that does not rely solely on educational attainment to determine the extent to which candidates possess relevant knowledge, skills, competencies, and abilities. The heads of all agencies shall develop or identify such assessment practices.(b)Consideration of self-EvaluationIn assessing candidates, agencies may not rely solely on candidates’ self-evaluations of their stated abilities. Applicants must clear other assessment hurdles in order to be certified for consideration.(c)EvaluationAgencies shall continually evaluate the effectiveness of different assessment strategies to promote and protect the quality and integrity of their hiring processes.4.Application(a)In generalNothing in this Act shall be construed to impair or otherwise affect—(1)the authority granted by law to an executive department or agency, or the head thereof; or(2)the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.(b)Rights or benefitsThis Act is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.5.DefinitionsIn this Act—(1)the term assessment means any valid and reliable method of collecting information on an individual for the purposes of making a decision about qualification, hiring, placement, promotion, referral, or entry into programs leading to advancement;(2)the term competitive service has the meaning given that term in section 2102 of title 5, United States Code;(3)the term education refers to Post High-School Education as that term is defined in the Office of Personnel Management General Schedule Qualification Policies; and(4)the term qualification means the minimum requirements necessary to perform work of a particular position or occupation successfully and safely.